Citation Nr: 0725822	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  96-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to September 1956 and from November 1956 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and March 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the April 1998 
decision, the RO denied entitlement to TDIU.  The Board 
remanded the TDIU issue in a March 2000 decision, wherein the 
Board also decided previously filed increased rating claims 
concerning bronchitis and sinusitis.  In the March 2001 
rating decision, the RO addressed the issues currently before 
the Board.  In March 2003, the Board denied an increased 
rating for chronic bronchitis and chronic sinusitis, denied 
entitlement to TDIU, and remanded the hiatal hernia increased 
rating issue.

Thereafter, the veteran appealed the Board's March 2003 
decision to the United States Court of Veterans Claims 
(Court).  In July 2003, the veteran's former representative 
and VA's General Counsel filed a joint motion for partial 
remand of the Board's March 2003 decision.  In July 2003, the 
Court granted the joint motion and vacated that part of the 
decision in which the Board denied the veteran's claims and 
remanded the matter to the Board for re-adjudication.  In 
January 2004, the Board remanded the three issues for 
additional development.  In March 2005, after the case was 
returned from remand status, the Board, among other things, 
remanded the present four issues again for further 
development.  The case has been returned to the Board for 
appellate review.  In a separate decision in July 2006, the 
Board denied a claim of entitlement to an earlier effective 
date for the award of a 10 percent rating for hiatal hernia.

In a March 2006 letter, the Board informed the veteran that 
his representative, Richard A. LaPointe, had retired from the 
practice of law and that VA no longer recognized him as the 
veteran's representative.  The veteran was informed he could 
select another accredited service organization or private 
attorney as his representative.  Later that month, the 
veteran elected to represent himself.

The decision below addresses the veteran's increased rating 
claims.  The claim of entitlement to TDIU is addressed in the 
remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran's service-connected chronic bronchitis yields 
post-bronchodilator PFT results of no worse than a FEV-1 of 
75.2 percent of the predicted value, a FEV-1/FVC ratio of 
75 percent, a DLCO (SB) of 84.4 percent of the predicted 
value; cardiorespiratory limit associated with maximum oxygen 
consumption, cor pulmonale, right ventricular hypertrophy, 
associated pulmonary hypertension, respiratory failure, or 
outpatient oxygen therapy is not shown.

2.  The veteran's service-connected chronic sinusitis is 
characterized by pain and headaches requiring antibiotic 
treatment; chronic osteomyelitis or near-constant sinusitis 
is not shown.

3.  The veteran's service-connected hiatal hernia causes 
gastroesophageal reflux disease (GERD) that is productive of 
considerable impairment of the veteran's health as a result 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal pain; 
severe impairment to health is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected chronic bronchitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6600 (2006).

2.  The criteria for a rating in excess of 30 percent for 
service-connected chronic sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6512 (2006).

3.  The criteria for a 30 percent rating for service-
connected hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The July 2003 joint motion filed with the Court concluded 
that the Board had not sufficiently described how the notice 
provisions of the VCAA had been met with respect to the 
veteran's claims of entitlement to an increased rating for 
bronchitis and sinusitis, and entitlement to TDIU.  See 
generally Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  (As noted 
in the Introduction, the claim for an increased rating for 
hiatal hernia was not before the Court at that time.)  In 
particular, the veteran was provided notice by which to 
establish entitlement to service connection rather than the 
type of evidence needed to substantiate a claim for an 
increased rating and for TDIU.  Pursuant to the Board's 
January 2004 remand, proper VCAA notification has now been 
provided to the veteran and the Board finds that all 
notification and development action needed to render a 
decision as to the claims of entitlement to an increased 
rating for bronchitis, sinusitis, and hiatal hernia has been 
accomplished.  (Also, as noted in the Introduction, the TDIU 
claim is addressed by the Board in the remand section of this 
decision.)

Through a May 2004 notice letter, the RO notified the veteran 
of the information and evidence needed to substantiate his 
claims.  The veteran was told that that the evidence must 
show that his service-connected conditions have gotten worse 
in order to substantiate his increased rating claims.  The 
May 2004 notice letter also provided the criteria for 
assigning an effective date, although specifically in terms 
of only the hiatal hernia issue.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, the 
question of an effective date is not now before the Board.  
Consequently, a remand of the disability rating issues is not 
necessary. Although the complete notice was not provided 
until after the RO initially adjudicated the veteran's 
claims, the claims were properly re-adjudicated in March 
2007, which followed the May 2004 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio, 16 Vet. App. at 187 (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency and that the RO would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, such as from a state, private treatment provider, or 
an employer.  Additionally, the notice letter requested the 
veteran to submit medical evidence, opinions, and records 
regarding his disabilities.  The veteran was also told to 
provide VA with any information and evidence in his 
possession, not previously submitted, which would show that 
his conditions had worsened.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating issues on appeal.  The veteran's service 
medical records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Columbia, South Carolina, and its associated 
outpatient clinics.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Additionally, the veteran was provided several VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II. Analysis

The veteran contends that his service-connected chronic 
bronchitis, chronic sinusitis, and hiatal hernia are more 
disabling than they are currently evaluated.  Thus, he is 
seeking higher ratings for each disability.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
for hiatal hernia in January 1998.  The bronchitis and 
sinusitis claims were first addressed in the March 2001 
rating decision, which was subsequent to the Board's final 
decision in March 2000 on those issues.)

A. Bronchitis

The veteran's service-connected chronic bronchitis has been 
rated as 30 percent disabling under Diagnostic Code 6600.  
38 C.F.R. § 4.97 (2006).  That diagnostic code primarily 
provides for an evaluation based on pulmonary function test 
(PFT) results after the use of a bronchodilator.  A 30 
percent rating is assigned where the FEV-1 (Forced Expiratory 
Volume in one second) is 56 to 70 percent of the predicted 
value, or the FEV-1/FVC (Forced Vital Capacity) ratio is 56 
to 70 percent, or DLCO (SB) (Diffusion Capacity of the Lung 
for Carbon Dioxide by the Single Breath Method) is 56 to 65 
percent of the predicted value.  A 60 percent rating is 
assigned where the FEV-1 is 40 to 55 percent predicted, or 
the FEV-1/FVC ratio is 40 to 55 percent, or the DLCO (SB) is 
40 to 55 percent predicted, or the maximum exercise capacity 
is 15 to 20 milliliters per kilogram per minute (ml/kg/min) 
oxygen consumption (with cardiorespiratory limit).  Finally, 
a 100 percent rating is assigned where the FEV-1 is less than 
40 percent predicted, or the FEV-1/FVC ratio is less than 
40 percent, or the DLCO (SB) is less than 40 percent 
predicted, or maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or where there is associated cor pulmonale 
(right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
a requirement of outpatient oxygen therapy.  38 C.F.R. § 4.97 
(Diagnostic Code 6600).

A review of the current medical evidence reveals that, 
pursuant to the Board's March 2005 remand, the veteran 
underwent VA respiratory examination and a PFT in 
October 2006.  PFT resulted in a post-bronchodilator FEV-1 of 
75.2 percent of the predicted value and FEV-1/FVC of 75 
percent.  The FVC was interpreted as at lower limits of 
normal with borderline chest restriction with no improvement 
with the bronchodilator.  A PFT was administered again in 
November 2006 in order to obtain a DLCO (SB) value, which was 
84.4 percent of the predicted value.  The veteran was 
considered to have normal spirometry results.

The October 2006 VA examiner reported the veteran's 
respiratory symptoms as productive daily coughing, occasional 
wheezing, dyspnea with minimal exertion, periodic lung 
infections, and an inability to obtain a clear airway for one 
hour each morning.  The examiner noted no hemoptysis, asthma, 
respiratory failure, or heart disease other than 
supraventricular tachycardia.  Also, the veteran did not use 
oxygen at home.  The examiner diagnosed the veteran with 
chronic bronchitis and deconditioning.  She gave the opinion 
that it was less likely than not that the veteran's 
respiratory condition would prevent him from obtaining and 
maintaining gainful employment.  The examiner noted that a 
June 2004 echocardiogram reflected moderate pulmonary 
hypertension.  Nevertheless, she stated that any pulmonary 
hypertension that the veteran may have was less likely than 
not due to his chronic bronchitis.

The veteran also performed exercise testing in December 2006, 
which resulted in maximum oxygen consumption of 14.2 
ml/kg/min.  The test administrator stated that the veteran 
had decreased exercise capacity and low work rate.  However, 
he gave the opinion that the veteran's normal heart rate 
reserve and anaerobic threshold along with a normal 
respiratory reserve suggested that exercise by the veteran is 
mainly limited by deconditioning.

Based on the most recent respiratory testing, the Board finds 
that a higher evaluation is not warranted for the veteran's 
chronic bronchitis.  The PFTs did not contain a FEV-1 or DLCO 
(SB) result of less than 56 percent of predicted value or 
FEV-1/FVC of less than 56 percent.  In fact, the results did 
not even meet the criteria for a 30 percent rating.  Although 
the veteran exhibited low maximum oxygen consumption, the 
pulmonary administrator acknowledged that the 14.2 ml/kg/min 
outcome was based on deconditioning.  He implied that there 
was no cardiac or respiratory limitation related to the 
oxygen consumption result because he stated that the 
veteran's heart rate and respiratory reserve were normal.  
The rating criteria contemplate cardiorespiratory limitation 
in association with a low maximum exercise capacity.  
Consequently, the low maximum oxygen consumption result 
cannot, in and of itself, justify a higher rating.  See 
38 C.F.R. § 4.97 (Diagnostic Code 6600).  Finally, the 
examination does not show that the veteran suffers from any 
of the cardiac or respiratory ailments set forth in the 100-
percent criteria as a result of his bronchitis.  While 
pulmonary hypertension is shown by echocardiogram, the 
evidence demonstrates that it is not related to the veteran's 
service-connected disability based on the October 2006 VA 
examiner's opinion.

The additional medical evidence that has been associated with 
the file since March 2000 also does not provide a basis for a 
higher rating for bronchitis.  An August 2003 PFT evidenced 
even better results with a post-bronchodilator FEV-1 of 86.6 
percent of predicted value, FEV-1/FVC of 75 percent, and a 
DLCO (SB) of 89.6 percent of predicted value.  Previous PFT 
studies in July 2000, October 2000, and December 2000 were 
performed without a bronchodilator, but nevertheless did not 
reveal values that would reflect a 60 or 100 percent rating.  
The veteran also underwent a private PFT with S.H.H., M.D, in 
July 2005.  While the results were based on pre-
bronchodilator testing, Dr. S.H.H. found that FEV-1 and FEV-
1/FVC were within normal limits.

The record indicates that the veteran has received regular VA 
treatment for his chronic bronchitis at the Columbia VAMC and 
associated outpatient clinics, and also treatment from 
private practitioners, Dr. S.H., S.M.B., M.D., F.A.K., M.D., 
and J.W.R., M.D.  The treatment records do not contain 
evidence on which to base a higher rating for his bronchitis.  
Of note, a February 2003 VA entry and an April 2001 VA 
examination states that the veteran does not have cor 
pulmonale.  An October 2001 echocardiogram revealed no 
ventricular hypertrophy.  According to Dr. S.M.B., the 
veteran developed bronchopneumonia in June 2003.  However, 
the condition appeared to resolve as Dr. S.M.B. reported that 
the veteran had not had any major problems with his 
bronchitis in a May 2004 entry.  In particular, the treatment 
records do not contain PFT results showing levels that 
warrant a higher rating or document cardiac or respiratory 
conditions that warrant a 100 percent rating as set forth in 
the criteria.

In light of the medical evidence, the Board finds that a 
higher rating is not for application.  Without evidence of 
PFT results showing an FEV-1 of less than 56 percent of the 
predicted value, a FEV-1/FVC ratio of less than 56 percent, a 
DLCO (SB) of less than 56 percent of the predicted value, 
less than 21 ml/kg/min of maximum oxygen consumption with 
cardiorespiratory limit, or evidence that the veteran has a 
cardiorespiratory condition associated with his bronchitis, 
such as cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, respiratory failure, or a requirement 
of outpatient oxygen therapy, an evaluation in excess 
30 percent is not warranted for the veteran's service-
connected chronic bronchitis.

B. Sinusitis

The veteran's service-connected sinusitis has been evaluated 
as 30 percent disabling under Diagnostic Code 6512 for 
chronic frontal sinusitis.  38 C.F.R. § 4.97 (2006).  Under 
that diagnostic code, a disability is rated under the General 
Rating Formula for Sinusitis.  That formula provides that a 
30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following the 
rating formula defines an incapacitating episode of sinusitis 
as one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97 (Diagnostic Code 6512).

Pursuant to the Board's March 2005 remand, the veteran was 
provided a VA sinus examination in October 2006.  
Historically, the examiner reported that the veteran 
underwent surgery on his sinuses in 1967, 1976, 1979, 1980, 
and 2001.  The veteran reported symptoms of significant pain 
and constant headaches, especially to the right side of his 
face.  For treatment, he undergoes regular irrigation of his 
sinuses.  A CT scan showed the surgical changes particularly 
in the right ethmoid sinus area but was otherwise negative.  
The examiner stated that the vestibule, turbinates, meatus, 
and floor of the nose were normal, and the septum was 
midline.  The nasal mucosa was significantly dry.  The 
examiner diagnosed the veteran with chronic sinusitis with 
significant pain and headaches.  The results of the 
October 2006 VA examination are similar to previous VA sinus 
examinations that were administered by the same examiner in 
November 2000 and June 2004.

Although the veteran suffers from significant pain and 
headaches as a result of his sinusitis, such symptoms are 
already contemplated in the currently assigned 30 percent 
rating.  The evidence must show either occurrence of chronic 
osteomyelitis following a surgery or near-constant sinusitis 
for a 50 percent rating to be warranted.  In this case, 
chronic osteomyelitis or near-constant sinusitis has not been 
shown by the medical evidence of record.

After the veteran's surgery in December 2001, he was seen by 
Dr. F.A.K. on a regular basis.  Dr. F.A.K. did not report any 
resultant osteomyelitis infection.  In fact, after some 
initial complications, the surgery appeared successful.  Dr. 
F.A.K. noted in a June 2002 entry that the veteran's chronic 
frontal sinusitis had apparently resolved and his chronic 
frontal headaches had dramatically improved, bordering on 
resolved.  In August 2003, Dr. F.A.K. noted no problems with 
the sinuses, although the veteran had continued complaints of 
headaches and pain.  A June 2004 CT scan, performed at the 
Columbia VAMC, confirmed that the veteran's sinuses were 
normal.

The veteran's sinusitis recurred in July 2005, which was seen 
on CT scan by Dr. S.H.H.  The veteran was put on an 
antibiotic regiment to treat the sinusitis.  A July 2005 
entry indicated that the sinusitis was improving but had not 
yet resolved.  In an August 2005 record, Dr. S.H.H. reported 
that the veteran's sinusitis appeared to have clinically 
resolved after the four-week course of antibiotics.  While 
the veteran continues to carry a diagnosis of chronic 
sinusitis, the evidence does not show a clinical episode of 
sinusitis since the 2005 recurrence.

Based on the medical evidence, the Board does not find that a 
higher rating for the veteran's chronic sinusitis is 
warranted.  The evidence shows that the veteran continues to 
experience the symptomatology associated with sinusitis, 
e.g., headaches and pain.  However, those symptoms must 
result from near-constant sinusitis to warrant a 50 percent 
rating.  In this case, the evidence shows that the December 
2001 surgery greatly improved the veteran's sinusitis.  In 
the years since the surgery, the veteran has not even 
experienced multiple incapacitating or non-


incapacitating episodes as contemplated by the 30 percent 
rating criteria.  Besides the 2005 recurrence, the veteran's 
sinuses have generally been normal.  Without evidence of 
near-constant sinusitis or chronic osteomyelitis, an 
evaluation in excess of 30 percent is not warranted for the 
veteran's service-connected chronic sinusitis.

C. Hiatal Hernia

The veteran's service-connected hiatal hernia has been 
evaluated as 10 percent disabling under Diagnostic Code 7346.  
38 C.F.R. § 4.114 (2006).  The rating schedule provides that 
a 60 percent rating is assigned for hiatal hernia when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis, or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114 
(Diagnostic Code 7346).

(The Board notes that, during the pendency of this appeal, 
38 C.F.R. § 4.114 was revised, effective July 2, 2001, with 
respect to evaluating disabilities associated with the 
digestive system.  See 66 Fed. Reg. 29486 (May 31, 2001).  
However, the criteria for evaluating hiatal hernia remained 
unchanged.)

In October 2006, the veteran underwent VA digestive 
examination pursuant to the Board's remand.  The examiner 
diagnosed the veteran with GERD.  The Board notes that 
previous VA digestive examinations in November 2000 and June 
2004 associated the veteran's GERD with his hiatal hernia.  
The October 2006 examiner noted that the veteran's related 
symptoms consisted of occasional difficulty in swallowing 
(dysphagia), regular severe heartburn (pyrosis), and daily 
regurgitation.  The veteran also experienced epigastric and 
substernal pain regularly.  These symptoms appear to cause 
the veteran persistent and recurrent epigastric distress 


that is productive of considerable impairment to health.  
Similar symptomatology was also noted in previous VA 
digestive examination in November 2000, April 2003, and June 
2004.

Based on this evidence, the Board finds that a higher rating 
is warranted because the evidence satisfies the criteria for 
a 30 percent rating.  See 38 C.F.R. § 4.114 (Diagnostic 
Code 7346).  Previously, the veteran was assigned a 10 
percent rating because heartburn and regurgitation was shown; 
i.e., two of the symptoms for the 30 percent evaluation with 
less severity.  Currently, the veteran exhibits all of the 
symptoms of the 30 percent evaluation with more impairment; 
therefore, with reasonable doubt resolved in the veteran's 
favor, an increased rating is warranted for the service-
connected hiatal hernia.  

Although an increased rating is warranted, an even higher 
rating for hiatal hernia is not evidenced by the veteran's 
symptomatology.  For a 60 percent rating, more severe 
impairment must be shown.  During the October 2006 
examination, the veteran reported that he felt nauseous 
regularly, but stated that he rarely vomited.  He reported 
that he did not regurgitate blood and the examiner reported 
there was no hematemesis (vomiting blood).  There was also no 
indication of melena (bloody stools).  The absence of these 
symptoms is corroborated by the previous VA digestive 
examinations.

Additionally, the VA examination reports of November 2000 and 
April 2003 indicated that the veteran did not suffer from 
weight loss as a result of his hiatal hernia.  This is also 
evidenced by the weight entries noted in the veteran's 
treatment records.  An entry from December 1997, which was 
one month prior to filing the increased rating claim, 
documents a weight of 170 pounds.  At the October 2006 VA 
examination, the veteran weighed 175 pounds.  Throughout the 
pendency of the claim, the veteran regularly weighed between 
170 and 185 pounds.  This signifies, if anything, weight gain 
and not material weight loss.  In other words, despite 
evidence of substernal pain, the veteran's symptoms are not 
productive of severe impairment of health, which are 
typically signified by loss of blood and weight.  
Consequently, a 60 percent rating is not warranted for hiatal 
hernia with GERD.

D. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's chronic bronchitis, chronic 
sinusitis, or hiatal hernia reflect so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that any one of these disabilities results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In fact, his disabilities are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's contentions with 
regard to his claims for increased ratings for his service-
connected disabilities.  While the Board does not doubt the 
sincerity of the veteran's belief that his chronic 
bronchitis, chronic sinusitis, and hiatal hernia are more 
severely disabling than they are currently rated, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the severity of a current 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for hiatal hernia is 
granted, to the extent described above.  An even higher 
rating for hiatal hernia and higher ratings for chronic 
bronchitis and chronic sinusitis must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against higher ratings, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An increased schedular rating for chronic bronchitis is 
denied.

An increased schedular rating for chronic sinusitis is 
denied.

A 30 percent schedular rating for hiatal hernia is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

The veteran contends that his service-connected disabilities 
prevent him from obtaining substantially gainful employment 
necessitating an award of TDIU.  The Board finds that further 
development is again needed regarding the TDIU claim.

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2006).  This is so, provided the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or the result of 
two or more disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).

In part, the RO has denied the TDIU claim because the ratings 
assigned to the veteran's service-connected disabilities did 
not meet the percentage requirements of section 4.16(a).  In 
light of the Board's grant of the increased rating for hiatal 
hernia, the percentage requirements are now met.  The 
veteran's combined rating for service-connected chronic 
bronchitis (30 percent), chronic sinusitis (30 percent), and 
hiatal hernia (30 percent) is now 70 percent.  Although none 
of these disabilities are rated at 40 percent or more, there 
is an exception to that requirement.  38 C.F.R. § 4.16(a) 
provides that disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, will be considered as one 
disability.  Because bronchitis and sinusitis are both listed 
in the rating schedule for the respiratory system, they may 
be considered one disability for TDIU purposes.  As such, 
they combine to be 50 percent disabling.  Thus, the 
percentage requirements of section 4.16(a) are met.

Nevertheless, the evidence must still establish that the 
veteran is unable to secure or follow substantially gainful 
employment as a result of his service-connected disabilities.  
The last VA examination to specifically address this matter 
was provided in April 2001.  While that examiner gave an 
opinion that the veteran was not unemployable based on his 
service-connected disabilities, several years have passed, it 
appears as if the veteran is still not working, and at least 
his hiatal hernia symptoms have become more disabling since 
that time.  (The Board notes that several VA examiners have 
commented on the veteran's unemployability, but only in the 
context of one specific disability, and not with respect to 
the combined effect of all of his service-connected 
disabilities.)

Under these circumstances, the Board finds that a well-
reasoned, well-supported medical opinion is needed from a VA 
examiner, addressing the question of whether the veteran's 
service-connected chronic bronchitis, chronic sinusitis, and 
hiatal hernia combine to render him unemployable.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Such opinion should be 
based, in part, upon consideration of the veteran's 
documented history and assertions, to include that medical 
evidence associated with the record.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The examiner should review 
the claims file, take a detailed history 
regarding the veteran's employment, and 
education and vocational attainment, and 
examine the veteran.  The examiner should 
provide findings that take into account 
all functional impairments due to his 
service-connected chronic bronchitis, 
chronic sinusitis, and hiatal hernia 
(with GERD).  The examiner is requested 
to provide a definite opinion as to 
whether the veteran's service-connected 
disabilities combine to render him unable 
to secure or follow substantially gainful 
employment consistent with the veteran's 
education and occupational experience.

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for TDIU in light of 
the grant of a 30 percent rating herein 
for hiatal hernia and all pertinent 
evidence obtained pursuant to this 
remand.  If the benefit sought is not 
granted, furnish the veteran with a 
supplemental statement of the case (SSOC) 
and afford him an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


